Citation Nr: 1624337	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-16 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for radiculopathy of the right lower extremity as secondary to service-connected residuals of lumbar laminectomy.

3.  Entitlement to a rating for residuals of lumbar laminectomy in excess of 60 percent.

[The issues of entitlement to service connection for a left ankle disorder and entitlement to a compensable rating for residuals of fracture of proximal phalanx of the left index finger are addressed in a separate Board decision under a different docket number.]


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney 
WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1980 to January 1981 and in the United States Air Force from January 1985 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the course of the appeal, the claims file was transferred to the RO in North Little Rock, Arkansas.

In November 2015, the Veteran testified at a video conference hearing before the undersigned.  The record was held open for 60 days and, as of this date, the Veteran has not submitted any additional evidence.  

Since issuance of the June 2013 supplemental statement of the case and the case was certified to the Board in July 2013, additional evidence relevant to the issues on appeal have been obtained and associated with the record.  Such evidence includes a March 2014 VA Disability Benefits Questionnaire (DBQ) examination for back (thoracolumbar spine) conditions, VA treatment records dated from September 2012 to March 2016, and a November 2014 VA Form 21-4140-1 (Employment Questionnaire) completed by the Veteran.  In a May 2016 VA rating decision, the RO reviewed such additional evidence and determined that the 60 percent disability rating for service-connected residuals of lumbar laminectomy is continued.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from July 2010 to August 2011, November 2011 to August 2012, and October 2014 to March 2016.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of lumbar laminectomy and chondromalacia of the left knee render him unable to obtain or retain substantially gainful employment.

2.  The Veteran's current radiculopathy of the right lower extremity is causally related to the service-connected residuals of lumbar laminectomy.

3.  For the entire rating period on appeal, the Veteran's service-connected residuals of lumbar laminectomy have not been manifested by unfavorable ankylosis of the entire spine. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341(a), 4.16(a) (2015).  

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for radiculopathy of the right lower extremity as secondary to service-connected residuals of lumbar laminectomy have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015). 

3.  The criteria for entitlement to a rating for residuals of lumbar laminectomy in excess of 60 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 4.21, 4.25, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Basic eligibility for a TDIU is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In December 2010 the Veteran requested entitlement to a TDIU.  The Veteran is service-connected for residuals of lumbar laminectomy at 60 percent, chondromalacia of the left knee at 10 percent, tinnitus at 10 percent, and residuals of fracture of proximal phalanx of the left index finger at 0 percent.  Prior to the grant of service connection for radiculopathy of the right lower extremity in this decision discussed below, the Veteran's combined disability rating for his service-connected disabilities has been 70 percent effective from November 1, 2009.  As such, the objective, minimum, percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis have been met throughout the appeal period.

During the course of the appeal, the April 2012 VA DBQ examiner opined that "the Veteran is not likely to be able to do physical employment because of his lumbar spine condition, however, he is likely to be able to do sedentary employment."  Most recently, the March 2014 VA DBQ examiner concluded the service-connected lumbar spine disability impacts the Veteran's ability to work, specifically the inability to perform gainful activity.

Review of the pertinent evidence of record also includes a March 2013 favorable award letter to the Veteran from the Social Security Administration (SSA) for disability benefits.  It was determined that the Veteran has not engaged in substantial gainful activity since June 2010 and has the following severe impairment: degenerative disc disease, spondylosis, and chondromalacia.  Although the Veteran has the residual functional capacity to perform sedentary work, he is able to walk only short distances a few minutes at a time, must walk on even terrain due to prescribed use of a cane or walker, and regularly attends doctor visits to seek relief from symptoms, thus he would likely be absent from work on a regular basis as a result of his impairment or for treatment.  It was further determined that the Veteran is unable to perform any past relevant work and given his age, education, work experience, and residual functional capacity there are no jobs that exist in significant numbers in the national economy that he can perform.  Accordingly, the  Board finds that entitlement to a TDIU is in order.

Service Connection for Radiculopathy of the Right Lower Extremity

Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

In seeking VA disability compensation, service connection may be granted on a secondary basis when there is sufficient evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.

Review of the record shows the Veteran is service connected for residuals of lumbar laminectomy.  The evidence also shows a current diagnosis of radiculopathy of the right lower extremity associated with his service-connected lumbar spine disability, as noted in April 2012 and March 2014 VA DBQ examination reports for back conditions and VA treatment records throughout the appeal period.  In fact, the March 2014 VA examiner indicated that severity of the Veteran's radiculopathy on the right side is moderate.

For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for radiculopathy of the right lower extremity as secondary to the service-connected residuals of lumbar laminectomy.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.

Service-Connected Residuals of Lumbar Laminectomy

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected residuals of lumbar laminectomy on appeal since he was last examined in March 2014.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  

With regard to the November 2015 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his complaints regarding residuals of lumbar laminectomy.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service- residuals of lumbar laminectomy in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2), (o).  However, 38 C.F.R. § 3.400(o)(2) provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise it will be the date of receipt of claim.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In an October 1994 VA rating decision, service connection for degenerative joint disease (DJD) of the lumbosacral spine was granted because the disability was deemed to be directly related to in-service complaints of low back pain.  The Veteran was assigned a 10 percent disability rating effective from August 17, 1994.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5292.

In May 1996 the Veteran requested a higher rating, and the RO increased the disability rating to 40 percent effective from November 25, 1996 in a December 1996 VA rating decision.  Id.  In a February 1997 VA rating decision, the RO assigned an earlier effective date for the 40 percent disability rating to May 31, 1996.  Id.

Pursuant to a periodic routine VA examination for the spine in July 1998, the RO continued the 40 percent disability rating in an August 1998 VA rating decision.  Id.

In June 2000, the Veteran requested a higher rating, and the RO increased the disability rating to 60 percent effective from June 14, 2000 in a September 2000 VA rating decision.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5293.

Pursuant to the Veteran's claim for TDIU submitted in December 2010, the RO characterized that claim to also include a request for a higher rating for the service-connected lumbar spine disability.  During the course of this claim on appeal, the RO continued the 60 percent disability rating, as noted in the December 2011 and May 2016 VA rating decisions.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board considers whether a rating in excess of 60 percent for residuals of lumbar laminectomy is warranted at any time since or within one year prior to the date of claim in December 2010.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes (Diagnostic Code 5243), 60 percent is the maximum rating available.  38 C.F.R. § 4.71a.

IVDS is to be evaluated either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Disease and Injuries of the Spine (Diagnostic Codes 5235-5242), a higher rating of 100 percent, the maximum available, is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id. at Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).

At the April 2012 VA DBQ examination, the Veteran reported he still has low back pain, an epidural treatment he received a few months prior did not help, and is unable to walk more than a few yards.  Following a review of the claims file and clinical evaluation, the examiner concluded the Veteran does not have thoracolumbar spine ankylosis; there were objective findings of spasm, painful motion, and tenderness; and the Veteran exhibited active range of motion of the thoracolumbar spine with no additional limitations after repetitive motion.  The Veteran was diagnosed with degenerative disc disease (DDD) of the lumbar spine, status post lumbar laminectomy and right lower extremity radiculopathy or radiation from the same condition.

In an April 2013 VA Form 9, the Veteran reported he continues to experience pain, instability, weakness, decreased range of motion, and uses a cane due to his service-connected lumbar spine disability.

At the March 2014 VA DBQ examination, following a review of the claims file and clinical evaluation, the examiner concluded the Veteran exhibited active range of motion of the thoracolumbar spine with no additional limitations after repetitive motion; functional loss and/or impairment due to multiple factors, tenderness; no findings of ankylosis; regular use of a cane and occasional use of a walker at approximately 60 percent for the service-connected lumbar spine disability.  

Review of the evidentiary record also includes VA treatment records dated within one year prior to the date of claim in December 2010 to March 2014 which show objective findings of pain with any range of motion and chronic low back pain with right radicular symptoms in September 2012, back pain in January 2013, February 2013, and February 2014.  Additional VA treatment records dated from July 2010 to March 2016 (located in Virtual VA) show ongoing reports and treatment for back pain in June 2011, August 2011, August 2012, March 2015, April 2015, August 2015, and October 2015.

After review of the pertinent evidence of record, as discussed above, the Board finds that the Veteran's service-connected residuals of lumbar laminectomy have not been manifested by unfavorable ankylosis of the entire spine.  Both VA DBQ examination reports and VA treatment records during this appeal period show the Veteran exhibited acting range of motion findings of the lumbar spine, and there were no findings of symptomatology to meet ankylosis of the entire thoracolumbar spine for VA compensation purposes, to include any neurologic symptoms (not already contemplated by the service-connected radiculopathy of the right lower extremity) due to nerve root stretching.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5).  As such, a rating in excess of the currently-assigned 60 percent rating is not warranted at any time.

During the entire appeal period, the Veteran is assigned the highest schedular evaluation available based upon limitation of motion.  Since there is no applicable diagnostic code which provides an evaluation in excess of 60 percent for limitation of motion of the thoracolumbar spine, a higher rating under 38 C.F.R. §§ 4.40 and 4.45 is not in order and cannot be utilized to grant a higher rating during this appeal period.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Besides the already service-connected radiculopathy of the right lower extremity, review of the evidentiary record does not indicate any additional objective neurological abnormalities associated with the service-connected residuals of lumbar laminectomy.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (1).  In fact, the March 2014 VA DBQ examiner documented there were no findings of radiculopathy or nerve root involvement in the left lower extremity or any other neurologic abnormalities related to the lumbar spine disability to include bowel or bladder problems or pathologic reflexes.  

The Board has considered the Veteran's reported history of symptomatology related to the service-connected residuals of lumbar laminectomy pursuant to seeking VA compensation benefits and at VA treatment sessions.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his statements do not rise to a level of competency to identify the specific level of impairment according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual disability basis, the Board finds that the record does not show that the Veteran's individual disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time during the appeal period.  See 38 C.F.R. § 3.321(b)(1).

A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation of 60 percent for residuals of lumbar laminectomy with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Throughout the course of the appeal, the Veteran's medical history includes pain, epidural treatment, fatigue, decreased motion, spasm, painful motion, tenderness, IVDS, less movement than normal, weakened movement, incoordination, instability of station, disturbance of locomotion, interference with sitting, standing and/or weight-bearing, lack of endurance, and use of a cane and walker.  

Because the rating criteria reasonably describe the claimant's disability levels and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); VAOPGCPREC 6-96 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's residuals of lumbar laminectomy that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

The Board has considered the possibility of staged ratings and finds that the schedular rating for the disability on appeal has been in effect for the appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Entitlement to a TDIU is granted.

Entitlement to service connection for radiculopathy of the right lower extremity as secondary to service-connected residuals of lumbar laminectomy is granted.

A rating for residuals of lumbar laminectomy in excess of 60 percent is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


